Case 2:19-cr-00767-SRC Document 11 Filed 10/22/19 Page 1 of 2 PagelD: 18

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon.
Criminal No. 19-

18 U.S.C. § 922(g)(1)
ZAMID LOWERY

INFORMATION

The defendant having waived in open court prosecution by indictment, the
United States Attorney for the District of New Jersey charges:

On or about September 23, 2018, in Passaic County, in the District of New
Jersey, and elsewhere, the defendant,

ZAMID LOWERY,

knowing he had previously been convicted in a court of at least one crime
punishable by a term of imprisonment exceeding one year, did knowingly
possess in and affecting interstate commerce two firearms and ammunition,
namely: (i) a 7.62 x 39-millimeter Palmetto State Arms PSAK47 semiautomatic
rifle, bearing serial number AKBO08365; (ii) a 9-millimeter Glock Model 17
semiautomatic handgun, bearing serial number SAD 134; (ii) fifty rounds of 9-
millimeter ammunition; and (iv) forty rounds of 7.62 X 39-millimeter
ammunition.

In violation of Title 18, United States Code, Section 922(g}(1).

j * -
Nec C ono Car pkg)
CRAIG CARPENITO
United States Attorney

 
Case 2:19-cr-00767-SRC Document 11 Filed 10/22/19 Page 2 of 2 PagelD: 19

CASE NUMBER: 19-

 

United States District Court
District of New Jersey

 

UNITED STATES OF AMERICA

Vv.

ZAMID LOWERY

 

INFORMATION FOR

18 U.S.C. § 922(¢)(1)

 

CRAIG CARPENITO
US. ATTORNEY
NEWARK, NEW JERSEY

 

Jonathan W. Romankow
ASSISTANT UNITED STATES ATTORNEY
(973) 645-2884

 

USA-48AD 8
(Ed. 1/97)
